Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 03, 2022

The Court of Appeals hereby passes the following order:

A22A1400. SHANTICE GLINSEY v. JAMAAL GLINSEY.

      Shantice Glinsey has filed this direct appeal from the trial court’s final
judgment and decree granting her petition for divorce from Jamaal Glinsey.1 We lack
jurisdiction.
      Pursuant to OCGA § 5-6-35 (a) (2), appeals from “judgments or orders in
divorce, alimony, and other domestic relations cases” must be made by application
for discretionary appeal. “Compliance with the discretionary appeals procedure is
jurisdictional.” Hair Restoration Specialists v. State of Ga., 360 Ga. App. 901, 903
(862 SE2d 564) (2021) (punctuation omitted). Because Shantice Glinsey failed to
follow the requisite discretionary application procedure, we lack jurisdiction to
consider this direct appeal, which is hereby DISMISSED. See Ford v. Ford, 347 Ga.
App. 233, 234 (818 SE2d 690) (2018).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/03/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.




      1
        Shantice Glinsey filed her appeal to the Supreme Court of Georgia, which
transferred the case to this Court. See Case No. S22A0845 (April 19, 2022).